Case 9:16-cv-81871-KAM Document 651 Entered on FLSD Docket 06/22/2020 Page 1 of 10




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

   LAN LI, et al.,                                    )
                                                      )
   Plaintiffs,                                        )
                                                      )
   v.                                                 ) Civil Action No. 16-81871-Civ-Marra
                                                      ) LEAD CASE
   JOSEPH WALSH, et al.,                              )
                                                      )
   Defendants.                                        )
                                                      )
   LAN LI, et al.,                                    )
                                                      )
   Plaintiffs,                                        )
                                                      )
   v.                                                 ) Civil Action No. 19-80332-Civ-Marra
                                                      )
   PNC BANK N.A., and RUBEN RAMIREZ,                  )
                                                      )
   Defendants.                                        )
                                                      )

         PLAINTIFFS’ MOTION TO COMPEL AND FOR SANCTIONS REGARDING
             WRITTEN DISCOVERY REQUESTS TO JOSEPH J. WALSH, SR.

          NOW COMES the Plaintiffs, LAN LI, WANG SHUANGYUN, ZHANG, WENHAO,

   SHI SHA, LOU HAO, XIANG CHUNHUA, KUANG YAOPING, ZHU BEI, DENG QIONG,

   ZHU QIONGFANG, GAN ZHILING, LI CUILIAN, TANG YULONG, ZHANG LILI, RAN

   CHEN, JUNQIANG FENG, XIANG SHU, YING TAN, XIONG TAO, WANG YUANBO,

   JIANG SHU, FEI YING, LI CHAOHUI, WEI RUJING, ZHOU JUEWEI, CHEN YAN, GU

   CHENGYU, PAN HONGRU, ZHU DONGSHENG, LI MIN, YE CHUNNING, KANG

   YAJUN, TANG CHEOK FAI, LI DONGSHENG, WANG XIAONAN (collectively the

   “Chinese Plaintiffs”), REZA SIAMAK NIA, MOHAMMADREZA SEDAGHAT,

   MOHAMMAD ZARGAR, ALI ADAMPEYRA, SHAHRIAR EBRAHIMIAN (collectively the

   “Iranian Plaintiffs”), and HALIL ERSEVEN (the “Turkish Plaintiff”), (collectively the

                                                  1
Case 9:16-cv-81871-KAM Document 651 Entered on FLSD Docket 06/22/2020 Page 2 of 10




   “Represented Plaintiffs”), by and through their undersigned counsel, and pursuant to the Federal

   Rule of Civil Procedure (“FRCP”) 37 and Local Rule 26.1(g), submits this Motion to Compel

   Responses to Discovery from JOSEPH J. WALSH, SR., (“Walsh”). In support of this motion,

   Represented Plaintiffs state the following:

   I.         Introduction and Background

          As this Court is undoubtedly aware, Walsh effectively removed himself from these

   proceedings beginning in November of 2018, when Walsh filed his last pleading with the Court

   [D.E. 383]. Counsel for Walsh filed a Motion to Withdraw on May 23, 2019 [D.E. 467], and it

   was granted by this Court on June 10, 2019 [D.E. 469]. As of September 17, 2019, this Court

   had received two separate notices of undeliverable mail and declared that the Court would no

   longer send notices to Walsh until a new address was provided for service [D.E. 540]. No such

   new address has been provided to date.

          Represented Plaintiffs previously filed a Motion to Compel Walsh to Participate in

   Discovery on October 3, 2019, after he failed to appear for his first duly noticed deposition,

   which was originally scheduled for August 8, 2019 [D.E. 544]. On October 28, 2019, this Court

   partially granted the Motion and ordered Walsh to appear for his deposition, rescheduled for

   November 10, 2019, and comply with Represented Plaintiffs’ discovery requests [D.E. 559].

   Walsh ignored the order of this Court and did not appear for his second duly noticed deposition.

          On May 15, 2020, Represented Plaintiffs propounded their First Set of Interrogatories

   and Requests for Admission as well as their Second Set of Requests to Produce upon Walsh, via

   email and first-class mail. Copies of these Discovery Requests are attached hereto as Exhibit

   “A.”




                                                    2
Case 9:16-cv-81871-KAM Document 651 Entered on FLSD Docket 06/22/2020 Page 3 of 10




          On May 31, 2020, Represented Plaintiffs noticed Walsh’s deposition to take place on

   June 11, 2020, at the offices of Represented Plaintiffs’ local counsel Matthew Fornaro, located in

   Coral Springs, Broward County, Florida. A copy of the Notice of Taking Deposition of Joseph J.

   Walsh, Sr., is attached hereto as Exhibit “B.” Represented Plaintiffs are moving separately for

   an order based upon Walsh’s failure to appear at his third deposition.

          Walsh did not appear for his third duly noticed deposition on June 11, 2020. The

   Certificate of Non-Appearance (the “CNA”) is attached hereto as Exhibit “C.” Walsh has never

   received, let alone sought, a protective order for any responses to Represented Plaintiffs’

   discovery requests or for his depositions. This is the latest example of the brazen pattern of

   behavior exhibited by Walsh towards this Court, these Plaintiffs, and these judicial proceedings

   in general.

          Represented Plaintiffs have been, are, and will continue to be, prejudiced by Walsh’s

   failure to participate and cooperate in discovery, specifically by failing on three separate

   occasions to appear for his deposition and failing to respond to Represented Plaintiffs’ repeated

   discovery requests. As a direct result of Walsh’s latest failure to participate or cooperate in the

   discovery process, Represented Plaintiffs have incurred additional attorney’s fees and costs,

   including but limited to the expense of obtaining the latest CNA.

   II.           Argument

          A. The Court Should Sanction Joseph J. Walsh, Sr., for his Failure to Answer or
             Respond to Written Discovery Requests

          Represented Plaintiffs served their First Set of Interrogatories and Requests for

   Admission in tandem with their Second Set of Requests to Produce upon Walsh on May 15,

   2020 via email and first-class mail. Responses to those requests were due to be received by

   Represented Plaintiffs 30 days later, on June 15, 2020. See FRCP 33(b)(2) and 34(b)(2).

                                                     3
Case 9:16-cv-81871-KAM Document 651 Entered on FLSD Docket 06/22/2020 Page 4 of 10




   Notwithstanding this procedural requirement, Represented Plaintiffs have not received a

   response to any of their requests.

          FRCP 37(d)(1)(A)(ii) provides that this Court may, in its discretion and upon motion,

   impose sanctions against Walsh for his failure to answer and respond to Represented Plaintiffs’

   Interrogatories, Requests for Admission and Requests to Produce. Given the recent pattern of

   conduct by Walsh, it is apparent that Walsh has abandoned his efforts to defend this suit, and that

   his failure to appear at his duly-noticed deposition was willful and unexcused.

          FRCP 37(d)(3) authorizes a court to impose a myriad array of sanctions against

   noncompliant parties who fail to answer or respond to written discovery requests, including

   awarding fees and costs to the movant, up to striking the noncompliant party’s pleadings and

   entering a default judgment against them. “The extensive sanctions available to courts under

   Rule 37 for failure to comply with discovery…are necessary to compensate the court and parties,

   facilitate discovery and deter abuse of the discovery process.” Sutherland v. Mesa Air Group,

   Inc., 98-10061-CIV, 2003 WL 21402549, at *2 (S.D. Fla. June 6, 2003) (court struck answer and

   entered default judgment against noncompliant party). Pro Se parties are subject to the same

   rules and sanctions as represented parties under FRCP 37. See Moon v. Newsome, 863 F.2d 835,

   837 (11th Cir. 1989).

          FRCP 37 does not require a court to formally issue an order compelling discovery prior

   to authorizing sanctions. See Allstate Ins. Co. v. Palterovich, No 04-21402, 2008 WL 2741119,

   at *1, n.2 (S.D. Fla. 2008). In this circumstance in particular, Plaintiffs respectfully submit that

   sanctions are warranted against Walsh for failure to respond to written discovery requests. As a

   party to this action, Walsh is obligated to participate in the discovery process, and despite being

   given such proper and reasonable notice as is required under FRCP 33, 34, and 36, he willfully



                                                     4
Case 9:16-cv-81871-KAM Document 651 Entered on FLSD Docket 06/22/2020 Page 5 of 10




   failed to do so. Pursuant to FRCP 37(d)(3), an order of sanctions striking his pleadings and

   entering a notice of default against Walsh here would be appropriate.

          Prior to the imposition of a default judgment sanction against a noncompliant party under

   FRCP 37, courts within the Eleventh Circuit must satisfy the following test: (i) willful or bad

   faith noncompliance by the defendant; (ii) prejudice to the opposing party; and (iii) no adequate

   lesser sanctions are available to the opposing party. See Malautea v. Suzuki Motor Company,

   Ltd., 987 F.2d 1536, 1542 (11th Cir. 1993). A finding of bad faith can be had where the

   noncompliant party “has made the discovery process…unnecessarily complicated and difficult.”

   Silver Creek Farms, LLC v. Fullington, 16-80353-CV-MARRA/MATTHEWMAN, 2017 WL

   4339650, at *5 (S.D. Fla. 2017) (noncompliant party “constantly” changed counsel, ignored

   court orders to participate in discovery, and did not respond to written discovery requests).

   Walsh’s counsel withdrew from the case more than a year ago, and since no new counsel has

   appeared on his behalf, he is therefore an unrepresented Pro Se party in this proceeding. Walsh

   has made no affirmation of an intention to comply with any discovery requests or orders in this

   matter and has insisted on a pattern of continued willful noncompliance. Indeed, Walsh has gone

   so far as to ignore an order of this Court directing him to appear for a deposition after Plaintiffs

   had filed a motion to compel. Represented Plaintiffs have been, are, and will continue to be,

   prejudiced by Walsh’s failure to participate or cooperate in the discovery process. As a party to

   the proceedings, Walsh is capable of providing relevant and potentially crucial information

   surrounding Represented Plaintiffs’ claims. In light of an apparent disregard for proceedings

   before this Court, it would appear that Walsh has effectively bowed out from the action at hand.

   Subsequently, at this juncture, there are no lesser adequate sanctions available.




                                                     5
Case 9:16-cv-81871-KAM Document 651 Entered on FLSD Docket 06/22/2020 Page 6 of 10




          B. The Court Should Deem Each Request for Admission as Admitted

          Pursuant to FRCP Rule 36(a)(3), a “matter is admitted unless, within 30 days after being

   served, the party to whom the request is directed serves on the requesting party a written answer

   or objection addressed to the matter and signed by the party or its attorney.” Represented

   Plaintiffs served their First Set of Requests for Admission upon Walsh on May 15, 2020 via

   email and first-class mail. Represented Plaintiffs served these discovery requests upon Walsh at

   his last known address as provided to this Court. Responses to those requests were due to be

   received by Represented Plaintiffs 30 days later, on June 15, 2020. See FRCP 36(a)(3).

   Notwithstanding this procedural requirement, Represented Plaintiffs have not received a

   response to any of their requests.

          Walsh did not respond to this discovery request within 30 days of service nor did he

   request an extension of time within which to do so. See e.g., Affonso v. Se. Fla. Transp. Grp.,

   LLC, No. 14-81309-CIV, 2016 WL 7507851, at *1-2 (S.D. Fla. Apr. 29, 2016) (deeming matters

   to have been admitted where the opposing party failed to respond or otherwise seek an extension

   of time to respond).

          In light of his ongoing pattern of flouting the orders of this Court and this specific

   instance of ignoring Represented Plaintiffs duly propounded Requests for Admission,

   Represented Plaintiffs respectfully request that this Court deem each of the requests as admitted.

          C. In the Alternative, the Court Should Compel Joseph J. Walsh, Sr., to Respond to
             the Interrogatories, Requests for Admission and Requests to Produce

          Represented Plaintiffs served their First Set of Interrogatories and Requests for

   Admission in tandem with their Second Set of Requests to Produce upon Walsh on May 15,

   2020 via email and first-class mail. Represented Plaintiffs served these discovery requests upon

   Walsh at his last known address as provided to, and known by, this Court and by email.

                                                    6
Case 9:16-cv-81871-KAM Document 651 Entered on FLSD Docket 06/22/2020 Page 7 of 10




   Responses to those requests were due to be received by Represented Plaintiffs 30 days later, on

   June 15, 2020. See FRCP 33(b)(2) and 34(b)(2). Notwithstanding this procedural requirement,

   Represented Plaintiffs have not received a response to any of their requests.

          In accordance with FRCP 37(a)(3)(b) any party “seeking discovery may move for an

   order compelling an answer, designation, production, or inspection” if a party “fails to answer an

   interrogatory submitted under Rule 33,” or if a party “fails to produce documents or fails to

   respond that inspection will be permitted…as requested under Rule 34.” See FRCP

   37(a)(3)(b)(iii) – (iv). In addition, this Court may also order the imposition of sanctions against

   the party so failing to respond. See FRCP 37(d)(1)(A)(ii). In the alternative, should this Court

   decline to impose sanctions against Walsh, Represented Plaintiffs respectfully request that this

   Court, in its discretion, issue an order compelling Walsh to respond to Plaintiffs’ First Set of

   Interrogatories and Requests for Admission and Second Set of Requests to Produce.

   III.       Conclusion

          Accordingly, Represented Plaintiffs respectfully request that this Court enter an order for

   the following relief: (a) imposing sanctions on Joseph J. Walsh, Sr., in the form of striking his

   pleadings to permit entry of default, along with fees and costs incurred in bringing this motion;

   (b) an order granting Represented Plaintiffs their reasonable attorney’s fees and costs for

   bringing this motion pursuant to FRCP 37(a)(5); (c) an order deeming each Request as set forth

   in Represented Plaintiffs’ First Set of Requests for Admission to be admitted pursuant to FRCP

   36(a)(3); (d) an order compelling Joseph J. Walsh, Sr., to respond to Represented Plaintiffs’

   First Set of Interrogatories and Requests for Admission and Second Set of Requests to Produce

   pursuant to FRCP 37(a)(3)(B); and (e) any other and such further relief as the Court finds just

   and proper.



                                                     7
Case 9:16-cv-81871-KAM Document 651 Entered on FLSD Docket 06/22/2020 Page 8 of 10




          LOCAL RULE 7.1(a)(3) AND FRCP 26(c)(1) GOOD FAITH CONFERENCE

          Counsel for Represented Plaintiffs hereby certifies that they have attempted to confer

   with all parties and/or non-parties who may be affected by the relief sought in this motion in a

   good faith effort to resolve by agreement (without court action) the issues raised in this motion

   and have been unable to do so.



   Dated: New York, New York
          June 19, 2020
                                                        By: /s/ Katherine Burghardt Kramer
                                                        DAI & ASSOCIATES, P.C.
                                                        Katherine Burghardt Kramer, Esq.
                                                        RongPing Wu, Esq.
                                                        Joshua D. Levin-Epstein, Esq.
                                                        (Pro Hac Vice)
                                                        1500 Broadway, 22nd Floor
                                                        New York, NY 10036
                                                        Tel. No.: (212) 730-8880
                                                        Email: kkramer@daiassociates.com
                                                        Attorneys for Represented Plaintiffs




                                     CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on June 19, 2020, the foregoing document is being served this
      day on all counsel of record or pro se parties identified on the attached Service List in the
      manner specified, either via e-mail or U.S. Mail.

                                                        By: /s/ Katherine Burghardt Kramer
                                                         DAI & ASSOCIATES, P.C.
                                                         Katherine Burghardt Kramer, Esq.
                                                         (Pro Hac Vice)
                                                         1500 Broadway; 22nd Floor
                                                         New York, NY 10036
                                                         Tel. No.: (212) 730-8880
                                                         Email: kkramer@daiassociates.com
                                                         Attorneys for Represented Plaintiffs

                                                    8
Case 9:16-cv-81871-KAM Document 651 Entered on FLSD Docket 06/22/2020 Page 9 of 10




                                          SERVICE LIST
                               Lan Li, et al., v. Joseph Walsh, et al.
                                  Case No. 9:16-cv-81871-KAM


    Matthew Fornaro                                   Larry A. Zink, Esq.
    Matthew Fornaro, P.A.                             Zink, Zink & Zink Co., L.P.A.
    11555 Heron Bay Blvd; Ste. 200                    Florida Office:
    Coral Springs, FL 33076                           1198 Hillsboro Mile – Suite 244
    Tel: (954) 324-3651                               Hillsboro Beach, FL 33062
    Email: mfornaro@fornarolegal.com                  Ohio Office:
                                                      3711 Whipple Avenue, N.W.
                                                      Canton, OH 44718-2933
                                                      Email: zinklaw3711@yahoo.com
                                                      Attorney for KK-PB Financial, LLC

    Gregory R. Elder, Esq.                            Adam T. Rabin, Esq.
    Law Offices of Gregory R. Elder, LLC              Robert C. Glass, Esq.
    108 SE 8th Avenue, Suite 114                      McCabe Rabin, P.A.
    Fort Lauderdale, FL 33301                         1601 Forum Place, Suite 201
    Email: gelderlaw@gmail.com                        West Palm Beach, FL 33401
                                                      Email: arabin@mccaberabin.com
                                                      rglass@mccaberabin.com
                                                      e-filing@mccaberabin.com
    Attorney for Leslie Robert Evans and Leslie
    Robert Evans & Associates, P.A.                   Attorney for Gerry Matthews

    Christopher W. Kammerer, Esq.                     Philip Joseph Landau, Esq.
    Kammerer Mariani PLLC                             Shraiberg, Landau & Page, P.A.
    1601 Form Place, Suite 500                        2385 NW Executive Center Drive, Suite 300
    West Palm Beach, FL 33401                         Boca Raton, Florida 33431
    Email: ckammerer@kammerermariani.com              Email: plandau@slp.law

    Attorneys for Robert Matthews, Maria
    Matthews, Bonaventure 22, LLC, Mirabia
    LLC, Alibi, LLC, Palm House, LLC, 160 Royal
    Palm, LLC, and Palm House PB, LLC

                                                      Baoping (“Effie”) Liu,
                                                      Room 1201, Building C
                                                      Dachong Business Center, Nanshan District
                                                      Shenzhen, 51800 P.R. China
                                                      Effie.Liu@huameiim.com




                                                  9
Case 9:16-cv-81871-KAM Document 651 Entered on FLSD Docket 06/22/2020 Page 10 of 10




    Mandel & Mandel LLP                          Ballard Spahr LLP
    Alfred I. DuPont Building                    1735 Market Street, 51st Floor
    169 East Flagler Street, Suite 1200          Philadelphia, PA 19103
    Miami, Florida 33131                         Tel: (215) 864-8838
    Tel: (305) 374-7771                          Fax: (215) 864-8999
    Fax: (305) 374-7776                          Email: karetnicka@ballardspahr.com
    Email: nsm@mandel.law                        hardyp@ballardspahr.com
                                                 Aliza Karetnick, Esq.
                                                 Nicholas Kato, Esq.
                                                 Peter Hardy, Esq. (admitted pro hac vice)
                                                 Mary Treanor, Esq. (admitted pro hac vice)
    Counsel for Defendants PNC Bank, N.A.        Juliana Carter, Esq. (admitted pro hac vice)
    and Ruben Ramirez, an individual             Counsel for Defendants PNC Bank, N.A.
                                                 and Ruben Ramirez, an individual
    Joseph Walsh, Sr.                            Joseph Walsh, Jr.
    9200 Belvedere Road, Suite 202               9200 Belvedere Road, Suite 202
    Royal Palm Beach, Florida 33411              Royal Palm Beach, Florida 33411
    Email: joedirect@gmail.com                   Email: jwalshjr@gmail.com




                                            10
